NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are allowable. The restriction requirement of claims 16-20, as set forth in the Office action mailed on 7/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 16-20 is fully withdrawn.  Claims 16-20 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest  an inner mandrel for forming variable taper component, the inner mandrel comprising: 
a master insert defining: opposed tapered edge faces, each tapered edge face defining at least one locking feature;  an external surface having a variable taper and a plurality of recesses configured to receive at least a portion of the variable taper component;  and a tapered internal surface;  
a plurality of interlocking pieces arranged concentrically around the master insert, each interlocking piece defining: 
opposed tapered edge faces, one of the opposed tapered edge faces defining at least one locking feature and another of the opposed tapered edge faces defining at least one receiving feature to engage the at least one locking feature of an adjacent interlocking piece;  
an external surface defining a variable taper and a plurality of recesses configured to receive at least a portion of the variable taper component;  and 
a tapered internal surface;  and 
a tapered inner sleeve disposed against the tapered internal surfaces of the plurality of interlocking pieces and the master insert, wherein a maximum width of each of the interlocking pieces and the master insert is smaller than a minimum width of an end portion of the variable taper component, and a central portion of the variable taper component is wider than the end portions.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743